Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 1 of 55 Pageid#: 5136


                                                                                           5/20/2020
                     IN THE UNITED STATES DISTRICT COURT                                 s/ J. Vasquez
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION

  EDWARD KOVARI,             )
      Plaintiff,             ) Civil Action No. 5:18cv0070
                             )
  v.                         )
                             ) By: Michael F. Urbanski
  BREVARD EXTRADITIONS, LLC, ) Chief United States District Judge
  et al.,                    )
                             )
  Defendant.                 )

                                 MEMORANDUM OPINION

         This matter is before the court on objections filed by defendant Brevard Extraditions,

  LLC, Prisoner Transportation Services of America, LLC, and Prisoner Transportation

  Services, LLC’s (collectively “Brevard”) Motion to Exclude Dr. Susi Vasallo, ECF No. 174;

  Brevard’s Motion for Summary Judgment, ECF No. 175; Brevard’s Motion to Exclude Trial

  Testimony of Eric L. Clark, ECF No. 179; and Plaintiff Edward Kovari’s Motion to Exclude

  Testimony of Charles Hildebrand, ECF No. 182. The matters have been fully briefed, the

  court heard argument on all pending motions on March 10, 2020. The matters are ripe for

  resolution.

         After a thorough review of the applicable law and substantial materials filed in this case,

  the court DENIES Brevard’s motion for summary judgment as to all claims except for

  intentional infliction of emotional harm and declaratory relief, which the court GRANTS.

  The court DENIES Brevard’s motion to exclude Dr. Susi Vasallo. The court further

  GRANTS in part and DENIES in part Brevard’s motion to exclude the testimony of Eric




                                                  1
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 2 of 55 Pageid#: 5137




  L. Clark and Kovari’s motion to exclude the testimony of Charles Hildebrand, and strictly

  confines the scope of their testimony as outlined herein.

                                    I.     BACKGROUND
         This case encompasses several constitutional and state tort law claims brought by

  Kovari against the two private prisoner transport companies hired for his extradition, their

  parent holding company, and six John Doe defendants representing the drivers involved in

  the transport, challenging the allegedly “extreme and inhumane conditions” of his multi-day

  transport from Virginia to Texas. Compl., ECF No. 1, at 1.

                                    A. FACTUAL SUMMARY

         Kovari alleges physical and emotional injuries arising out of his seventeen (17) day

  transport from Winchester, Virginia to Houston, Texas for the prosecution of a false theft

  charge that was ultimately dismissed. Def. Mot. Sum. J., ECF No. 177, at 2; Pl. Opp. Mot.,

  ECF No. 193, at 4. Kovari was arrested on September 2, 2016 outside of a Sheetz gas station

  and ultimately extradited to Houston, Texas where he faced outstanding charges for the theft

  of a vehicle. Frederick County General District Court Records, ECF No. 177-1. Until the time

  of his transport, September 12, Kovari was booked in Northwestern Regional Adult Detention

  Center (“Northwestern Regional”). Northwestern Regional Records, ECF No. 177-3.

         There, Northwestern Regional staff completed a Booking Report for Kovari as a part

  of their routine intake process. Business Record Declaration, ECF No. 194-5, at 2-3. This

  form is completed for all inmates and is a prerequisite to seeing a medical professional at the

  facility. Id. Kovari stated that he told staff that he had been diagnosed with hypertension, was

  pre-diabetic, was morbidly obese at over 400 pounds, that he had a history of hospitalization


                                                 2
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 3 of 55 Pageid#: 5138




  for heart issues, and that he takes prescription medication for his hypertension. Kovari Dep.,

  ECF No. 194-2, at 127:22-128:21, 134:18-135:2; see also Winchester Medical Center Records,

  ECF No. 194-6 (confirming the aforementioned diagnoses, indicating medication for

  hypertension was prescribed, chronicling hospitalizations for cardiac issues). The completed

  form records his age, relevant medical history such as prior treatment for substance abuse, a

  history of heart disease or hypertension, his status as a pre-diabetic, and the identification of

  “other medical/dental problems.” ECF No. 193-5, at 2-3. The form reflects that Kovari was

  “Referred to Medical” based on his responses. Id. Brevard does not acknowledge the content

  of this form, alleging that “[t]here are no records from Northwestern Regional indicating

  Plaintiff ever requested or received any medication or medical care while in custody there.”

  ECF No. 177, at 4.

         Next, Nurse Johnny Tillman, a member of the medical staff at Northwest Regional,

  completed an Admission Screening form that was intended to record underlying medical

  conditions or concerns an inmate articulates during processing. Northwestern Regional

  Admission Form, ECF No. 177-3. No underlying medical conditions were recorded on this

  form. The parties dispute the extent to which the form Tillman completed accurately reflected

  the information Kovari provided during his medical interview. Brevard alleges that Kovari

  denied having any underlying medical condition or taking any prescription medications. ECF

  No. 177, at 3. Kovari contends he reiterated the same information to Tillman that he had told

  Northwestern Regional staff during his booking. Kovari Dep., ECF No. 194-2, at 134:1-

  135:10. Tillman recorded Kovari’s weight as 463 and his blood pressure as 168/92, Admission

  Form, ECF No. 194-7, which is elevated. ECF No. 193, at 2; see also Tillman Dep., ECF No.


                                                 3
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 4 of 55 Pageid#: 5139




  194-8 (admitting the blood pressure is elevated), Vassallo Report, ECF No. 194-9, at 5. Kovari

  claims he took medication for his hypertension for the duration of his time at Northwestern

  Regional, approximately eight (8) days. Kovari Dep., ECF No. 194-2, at 80:20-81:5, 131:13-

  132:15, 135:11-14; Prisoner Transportation of America Receipt, ECF No. 194-11 (checking

  the box that Kovari was picked up with medication and property); Caruso Dep., ECF No.

  194-12, at 90:11-13. Brevard denies that Kovari received medical attention or medication. ECF

  No. 177, at 4.

           Harris County hired Brevard,1 a private extradition company, to transport Kovari from

  Winchester, Virginia to Houston, Texas. Harris County Contract, ECF No. 194-14. On

  September 12, 2016, Kovari was picked up by Brevard employees Mark Nahrstedt and Pedro

  Cuneo from Northwestern Regional. Trip Log, ECF No. 177-5. Pursuant to their standard

  pick up process, Nahrstedt filled out a Prisoner Medical Information document, which does

  not reflect any information about Kovari’s alleged underlying medical conditions existing at

  the time of transport; however, it does reflect that Kovari had been hospitalized for heart

  monitoring months earlier and that he was picked up with medication. Prisoner Medical

  Information, ECF No. 177-7.                 Brevard claims that Kovari denied having any medical

  conditions. ECF No. 177, at 4. Kovari claims that he did communicate his hypertension,

  hospitalizations, and need for medication, but that the information was not recorded and that

  he was not given an opportunity to review the form before being asked to sign it. Kovari Dep.

  ECF No. 194-2, at 70:6-72:7. The parties dispute whether Cuneo and Narhstedt received the



  1Harris County hired PTS of America, LLC to execute the extradition. For the purposes of this case, all three
  defendants are being treated as a single entity.

                                                             4
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 5 of 55 Pageid#: 5140




  required Medical Authorization for Transport form when they picked up Kovari at Northwest

  Regional, but Brevard admits they have been unable to locate any such form despite claiming

  they did receive it. Def. Resp. to RFA, ECF No. 194-21.

         That same day, the van suffered a tire blowout and damage to the van’s cooling system,

  which caused the transport to halt on the side of the road for a few hours while the issue was

  addressed. ECF No. 177 at 4. Kovari recalls that it was a hot day, over 80 degrees, and that

  passengers were not permitted to leave the van while the issue was resolved. ECF No. 193, at

  16. During this incident, local officers arrived at the scene to offer help, during which time

  passengers were permitted to exit the vehicle and use the restroom. Id. Kovari claims that

  drivers only permitted this at the behest of the local officers, but at the March hearing, Brevard

  said that the hesitation to allow passengers out of the van was born out of security concerns.

         The parties dispute the specific route taken during the course of Kovari’s transport,

  but agree that the total trip took 17 days, including about 120 hours of driving time. ECF 177,

  at 2; ECF 193, at 4. Kovari claims that he spent the 120 driving hours in the back of the van,

  in a compartment Brevard refers to as the “cage.” PTS Manual (June 2016), ECF No. 194-29,

  at 59. He claims that the cage was segmented into compartments only 30 inches wide, divided

  by a 79-inch metal wall dissecting the space. He said each section had a metal bench without

  cushions or seatbelts. ECF No. 193, at 5. Photographs show that Brevard installed seatbelts

  after the transport in question. Lewis Decl., ECF 194-30, at 2. Photographs, ECF No. 194-32.

  During the transport, Kovari was further restrained by shackles on his wrists and ankles, which

  he claims caused pain and swelling. Kovari Dep., ECF No. 194-2, 64:21-65:12. Cuneo claims

  that, recognizing Kovari’s size, he used special “king kong” restraints, the largest they had.


                                                  5
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 6 of 55 Pageid#: 5141




  Cuneo Dep., ECF No. 177-11, 132:7-20. Kovari complained about the pain to his drivers

  during the transport. Id. He shared his bench with other passengers during his transport, but

  the parties dispute the maximum number of passengers in the van at any given time.

         At times, the transport van would stop at secure facilities for the night. ECF No. 177,

  at 5-6. However, Kovari alleges that on seven (7) different occasions, the van drove through

  the night. ECF No. 193, at 7. He claims that the van regularly went over six (6) hours without

  stopping for a restroom break, and on one instance may have gone over fourteen (14) hours

  without a break. Id. See also Lee Decl., ECF No. 194-25, at 28 (reconstructing the journey

  based on the van’s GPS data procured from a third-party vendor). This resulted in passengers

  allegedly relieving themselves in the van, at times urinating in bottles, defecating on the floor,

  or vomiting on the floor. Kovari Dep. 188:3-6. Drivers involved in Kovari’s transport are

  familiar with the practice of passengers urinating in bottles but have never explicitly instructed

  a passenger to do so. Diaz Dep., ECF No. 194-36, at 108:10-109:2; Caruso May 2 Dep., ECF

  No. 194-12, at 165:8-20. Kovari states that the drivers did not clean the back of the van, short

  of removing fast food wrappers after meals. ECF No. 193, at 8. However, some drivers claim

  that it was their practice to clean the van every time an inmate was dropped off. Ismael Torres

  Dep., ECF No. 177-15, at 79:24-25. During the course of the transport, passengers

  experienced erratic driving, sometimes at high speeds and other times with the van swerving

  off the road. ECF No. 193, at 9.

         Kovari assert that when he complained of pain or discomfort, he was ignored. He

  claims he felt “extremely ill,” including experiencing physical pain, headache, dizziness,

  disorientation, dehydration, and nausea. ECF No. 193, at 9. Based on these symptoms, he


                                                  6
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 7 of 55 Pageid#: 5142




  claims he knew his blood pressure was elevated. Id. He maintains that he clearly, repeatedly,

  and emphatically communicated concerns about his blood pressure to the drivers and was

  either ignored or threatened with a taser. Id. at 9-10. He remembers drivers telling the other

  passengers that taking Kovari to the hospital would result in the remaining passengers waiting

  in the van until he was discharged, in what he believes was an attempt to escalate tension

  between the passengers and discourage Kovari’s complaints. Id. Kovari also indicates he

  regularly requested medical assistance at the secure facilities at which the transport stopped,

  but was denied because his medical care was “PTS’s responsibility.” Id. Brevard refutes these

  assertions, claiming Kovari never requested or received medical care at any secure facility. ECF

  No. 177, at 16-17. Brevard claims that if Kovari had requested or received medical care, then

  the facility would have sent Brevard an invoice commemorating the interaction. Brasfield Decl.

  ECF No. 177-10, at 1-2.

         Kovari states that he suffered physical and emotional harm from the trip. Upon arriving

  in Houston, he was hospitalized, rendered treatment, and prescribed medication to control his

  high blood pressure. Harris County Sheriff’s Office (HCSO) Medical Records, ECF No. 194-

  28. Kovari alleges that this hospitalization was caused by the conditions of the transport and

  being denied his medication for the course of the trip. ECF No. 193, at 10. Brevard maintains

  that the transport received no instruction to provide medical care from Northwest Regional

  and that Kovari’s condition predates the transport. ECF No. 177, at 3. Kovari’s medical

  records reflect that he took his blood pressure medication “only intermittently” and Kovari

  admits to ceasing his blood pressure medication shortly after his release from detention.

  HCSO Medical Records, 194-28, at 8; Kovari Dep., ECF No. 194-2, at 168:18-169:13.


                                                 7
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 8 of 55 Pageid#: 5143




           Kovari claims the severe pain he felt from the restraints, the confined space, and the

  inability to move persisted for some time after the transport, and that the swelling on his wrists

  and ankles remained for weeks. ECF No. 193, at 11. Emotionally, Kovari indicated that he

  felt like he was going to die in the van during the transport, remains traumatized by the

  experience and the sight of white vans, and suffers from poor sleep and nightmares as a result

  of the transport. Id. Kovari admits he has experienced sleep disturbances in the past, when a

  fellow inmate committed suicide seven years earlier. Kovari Dep., ECF No. 194-2, at 195:1-

  196:9.

           Kovari contends that his transport is not unique; that Brevard maintains policies and

  customs that maximized business profits at the cost of the wellbeing of passengers. ECF No.

  193, at 12. The contract between Brevard and Harris County was priced per prisoner, per mile,

  which Kovari claims incentivizes long, illogical routes that maximize miles per day and days

  per passenger. Id.; see also Harris County Contract, ECF No. 194-14, at 4. He claims that the

  declarations of Brevard employees show that they were instructed to take as infrequent breaks

  as possible and to “keep [their] rig rolling” for 60 to 70 hours straight. Id, at 14; PTS Manual,

  ECF No. 194-29, at 49. The parties disagree about the extent to which routes are planned in

  advance to regularly provide restroom, meal, and sleep breaks as well as the degree to which

  Brevard employees are trained to assess and respond to passenger medical conditions. Brevard

  has been subject to lawsuits in the past, putting it on notice to challenges as to the

  constitutionality of its practices. ECF No. 193, at 19 (collecting cases).

                                   B. PROCEDURAL HISTORY




                                                  8
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 9 of 55 Pageid#: 5144




         On April 24, 2018, Kovari filed an action in district court against Brevard alleging

  several federal constitutional claims, pursuant to 42 U.S.C. § 1983, and state tort law claims.

  ECF No. 1. In response, Brevard filed a motion to dismiss count one of the complaint,

  Kovari’s § 1983 constitutional claims, arguing that, based on the complaint, there were no

  grounds to find state action. ECF No. 20. Kovari responded, arguing that despite the fact that

  defendants were private entities, that state action doctrine applied when they were acting on

  behalf of the government, performing tasks that are generally the exclusive prerogative of the

  government. ECF No. 25. The court heard argument on the motion during a November 9,

  2018 hearing and, for the reasons stated in open court, denied Brevard’s motion to dismiss,

  finding that Kovari sufficiently pled facts to allege the private entities were acting under the

  color of state law. ECF No. 39. On December 21, 2018, the parties filed a joint stipulation of

  partial dismissal, dropping the claims against the John Doe defendants. ECF No. 47.

         On April 26, 2019, in the midst of discovery, Brevard filed contemporaneous motions

  for a protective order to prevent Kovari from accessing financial records related to its net

  worth, ECF No. 77, and to bifurcate the trial on claims from the assessment of punitive

  damage, ECF No. 78. In support, Brevard principally argued that defendant entities’ financial

  information was highly sensitive and to produce such evidence at trial before Kovari presented

  a prima facie case of liability would be highly prejudicial and would risk confusing the jury.

  Kovari responded to the motion for protective order, ECF No. 80, and the motion to bifurcate

  the trial, ECF No. 84. He argued that a plaintiff is not required to make a prima facie case for

  liability as a condition precedent to discovering information related to net worth in a punitive

  damages case, and that even if there was such a requirement, he has satisfied it with specific


                                                 9
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 10 of 55 Pageid#: 5145




   allegations concerning the willful nature of Brevard’s conduct. ECF No. 80. Additionally,

   Kovari states that the two protective orders already in effect are sufficient to protect any

   sensitive information from the public. Id. Further, Kovari argued a motion to bifurcate the

   trial with discovery ongoing was premature. ECF No. 84.

          The court agreed with Kovari that the great weight of judicial precedent and the

   practical effect of the two protective orders already entered in this case counsel against

   granting Brevard’s motion for protective order. Accordingly, the motion for protective order

   was denied. ECF No. 88. The court also granted the motion to bifurcate, finding separate trials

   on the issue of punitive damages and the establishment of liability necessary to prevent undue

   prejudice to Brevard. Id.

          On May 24, 2019, Kovari entered a motion for extension of time to complete discovery

   and for continuation of trial, originally set to begin August 19, 2019. ECF No. 89. He also

   filed a motion to expedite the resolution of these requests given that discovery was scheduled

   to close on June 7, 2019 per the terms of the original scheduling order. ECF No. 90. He argued

   that although it had engaged in active discovery from the outset and had intended to complete

   discovery by the original deadline, Brevard had produced “the vast majority” of their

   responsive documents in the last six weeks of discovery, including one “highly relevant

   document” produced two days prior to the filing for an extension. Id. Magistrate Judge Joel

   C. Hoppe heard arguments on the proposed extension on June 6, 2019 and reviewed the

   relevant documents. Magistrate Judge Hoppe found good cause to extend the close of

   discovery and continue the trial date. ECF No. 101.




                                                 10
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 11 of 55 Pageid#: 5146




          On June 20, 2019, Brevard filed for leave to amend their answer to include the

   affirmative defense of the statute of limitations, which they claim they did not know applied

   until they reviewed Kovari’s discovery disclosures. ECF No. 106. Namely, Brevard claims that

   the deposition they took of Kovari’s expert Dr. Susi Vassallo demonstrates that “this case is

   not a garden-variety personal injury case potentially subject to a two year statute of limitations,

   but, instead, is a claim based purely on conditions of confinement,” which “may be governed,

   in whole or in part, by the one year limitations in Virginia Code § 8.01-243.2. Id. at 2. In

   response, Kovari argued that there had been no new information in Dr. Vassallo’s deposition

   that was not included in the complaint, that both federal and Virginia courts have found that

   the one-year limitation in § 8.01-243.2 does not apply to claims of constitutional deprivations,

   and that Virginia substantive law does not apply to this case. ECF No. 109. However, Kovari

   did not oppose the motion for leave and the court granted it. ECF No. 112.

          On September 6, 2019, Brevard filed a second motion to bifurcate the trial, this time

   requesting that the court try separately the constitutional claims and the state tort law claims.

   ECF No. 116. Brevard argued that the § 1983 claims hinge on establishing unconstitutional

   policies or practices whereas the tort law claims require the showing of a breached duty of

   care, which Brevard contended are sufficiently different to warrant separate trials. Id. Brevard

   also claimed that the evidence required to establish policies and practices, such as conditions

   on prior transports, would be unrelated to tortious liability and would prejudice the jury. ECF

   No. 117. Kovari rejected these assertions, claiming that he anticipated substantial overlap in

   evidence used to support his constitutional claims and his state law claims. ECF No. 141. He

   argued that in addition to an agency theory of liability, he would also argue that defendant-


                                                   11
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 12 of 55 Pageid#: 5147




   corporate entities directly failed a duty of care in establishing unreasonable policies and

   practices. He also argued that he would use evidence of prior similar incidents and corporate

   policies to demonstrate notice and intent for the tort claims. Id. Brevard replied that such uses

   of evidence are impermissible under federal rules and Virginia law, and that to permit such

   arguments would confuse the jury. ECF No. 145. The court found a de facto trifurcation of

   the trial, in light of the prior order granting a bifurcation, unworkable and unwarranted under

   the circumstances. ECF No. 152.

          Contemporaneous to the second motion to bifurcate, Brevard also moved for partial

   summary judgment, asserting that Kovari’s four claims relating to conditions to confinement

   ought to be dismissed as a matter of law. ECF No. 118. Brevard argued that the Virginia Code,

   setting a shorter statute of limitations for conditions of confinement claims than for general

   personal injury claims, applies in this case and forecloses Kovari’s pursuit of these causes of

   action. Because more than a year had elapsed between the transport and the date on which

   this suit was filed, Brevard claimed it was entitled to judgment as a matter of law on these

   claims. Kovari responded that because he was in the custody of a private transport under

   contract with Harris County Sheriff’s Office out of Texas, then § 8.01-243.2 does not apply to

   him. Brevard replied, arguing that Kovari’s reading of the Virginia Code violated the Dormant

   Commerce Clause and the Equal Protection Clause. ECF No. 135, at 5. The court agreed with

   Kovari, finding the statute inapplicable, and denied Brevard’s motion for summary judgment

   as to all claims arising out of Kovari’s conditions of confinement.


                                   I.     EXPERT MOTIONS



                                                  12
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 13 of 55 Pageid#: 5148




              First, the court will address expert motions, because their resolution will determine

   which evidence the court is permitted to consider for summary judgment. Celotex Corp. v.

   Catrett, 477 U.S. 317, 322 (1986). Brevard filed motions to exclude entirely the testimony of

   Dr. Susi Vasallo, ECF No. 174, and Eric L. Clark, ECF No. 179. Kovari filed a motion to limit

   the scope of testimony by Charles Hildebrand. ECF No. 182.

              The admissibility of expert reports and future testimony at trial is governed by Federal

   Rule of Evidence 702.2 F.R.E. 702. Rule 702’s prescriptions are guided by the Supreme Court’s

   decisions in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), and Kumho Tire Co.,

   Ltd. v. Carmichael, 526 U.S. 137 (1999). In Daubert, the Court explained that the “trial judge

   must ensure that any and all scientific testimony or evidence admitted is not only relevant, but

   reliable.” 509 U.S. at 589. Under Rule 702, “expert testimony which does not relate to any

   issue in the case is not relevant and, ergo, non-helpful” to the trier of fact. Id. at 591. In Kumho

   Tire, the Supreme Court made clear that these principles apply to all proposed expert

   witnesses. 526 U.S. at 141. “The question of whether a witness is qualified to testify is context-

   driven and can only be determined by the nature of the opinion he offers.” RG Steel Sparrows

   Point, LLC v. Kinder Morgan Bulk Terminals, Inc., 609 F. App’x 731, 738 (4th Cir. 2015).



   2   Rule 702 states:
                       A witness who is qualified as an expert by knowledge, skill, experience, training, or education
                       may testify in the form of an opinion or otherwise if:
                               (a) the expert’s scientific, technical, or other specialized knowledge
                               will help the trier of fact to understand the evidence or to determine
                               a fact in issue;
                               (b) the testimony is based on sufficient facts or data;
                               (c) the testimony is the product of reliable principles and methods;
                               and
                               (d) the expert has reliably applied the principles and methods to the
                               facts of the case.


                                                            13
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 14 of 55 Pageid#: 5149




   “[C]ourts should be conscious of two guiding, and sometimes competing principles: Rule 702

   was intended to liberalize the introduction of relevant expert evidence and expert witnesses

   have the potential to be both powerful and quite misleading.” Hickerson v. Yamaha Motor

   Corporation, 882 F.3d 476, 481 (4th Cir. 2018). “[A] trial judge has a great deal of discretion

   in deciding whether to admit or exclude expert testimony.” United States v. Dorsey, 45 F.3d

   809, 814 (4th Cir. 1995).

          This court is obligated to act as a gatekeeper for expert opinions, but it notes that the

   “traditional and appropriate means” of challenging expert testimony are “vigorous cross-

   examination, presentation of contrary evidence, and careful instruction on the burden of

   proof….” Glass v. Anne Arundel Cty., 38 F. Supp. 3d 705, 714 (D. Md. 2014), aff’d, 716 F.

   App’x 179 (4th Cir. 2018). Accordingly, “[t]he court need not determine that the expert

   testimony is irrefutable or certainly correct.” United States v. Moreland, 437 F.3d 424, 431

   (4th Cir. 2006), overruled on other grounds, U.S. v. Foote, 784 F.3d 931 (4th Cir. 2015).

                                      A. DR. SUSI VASSALLO

          In challenging the admissibility of Dr. Vassallo’s testimony in this case, Brevard raises

   several objections: (1) Dr. Vassallo is not qualified to provide expert medical testimony; (2)

   Dr. Vassallo’s testimony is irrelevant; (3) Dr. Vassallo’s opinions are unreliable; and (4) Dr.

   Vassallo does not provide opinions to a reasonable degree of probability. ECF No. 175, at 13.

   Kovari has retained Dr. Vassallo, a practicing physician and professor of emergency medicine,

   to assist the jury in understanding medical concepts it will hear about at trial. ECF No. 204, at

   2. Specifically, Dr. Vassallo will be asked to testify about hypertension and whether it is a

   serious medical condition, about Kovari’s medical records and how they should be interpreted,


                                                  14
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 15 of 55 Pageid#: 5150




   about the risk posed by the transport experience to individuals with Kovari’s conditions, about

   Kovari’s hospitalization in Houston, about Kovari’s blood pressure readings before and after

   the transport and how to interpret them, and about the risk posed by Brevard’s policies to

   individuals with underlying medical conditions. Id. at 3-4.

          First, the court addresses Dr. Vassallo’s qualifications. Upon reviewing Dr. Vassallo’s

   curriculum vitae, the court finds her background in emergency medicine extensive. ECF No.

   175-14. Beyond her 35 years as a practicing physician, Dr. Vassallo has served a two-year

   appointment as an expert evaluating medical care in detention facilities for the Department of

   Homeland Security and has given a national lecture in 2015 on reducing death from heat in

   prisons. Id. She is board certified to practice emergency medicine and medical toxicology. ECF

   No. 175-13. She is also a Certified Correctional Health Professional by the National

   Commission on Correctional Health Care. Id. In her capacity as a healthcare professional, she

   has treated many prisoners and has previously testified in litigation involving conditions of

   confinement in correctional facilities. Vassallo Dep., ECF No. 175-15, at 13-15. Dr. Vassallo

   has indicated she has treated hundreds of prisoners as well as hundreds of patients with

   Kovari’s conditions. Vassallo Rep., ECF No. 175-13, at 2.

          Brevard argues that Vassallo is not qualified to provide testimony in this case given her

   lack of knowledge about prison transportation, the details about Kovari’s specific transport,

   specifications about the van used, and the nature of the training Brevard provides its

   employees. ECF No. 175, at 13-15. Brevard’s arguments do not seem to challenge Dr.

   Vassallo’s qualifications to interpret Kovari’s medical records or blood pressure readings, or

   her ability to testify as to the nature and seriousness of Kovari’s underlying conditions such as


                                                  15
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 16 of 55 Pageid#: 5151




   obesity and hypertension. The thrust of Brevard’s objections to Dr. Vassallo’s qualifications

   seem to argue that a familiarity with treating prisoners generally does not qualify Dr. Vassallo

   to opine “on the policies and practices applicable to the actual transport.” Id.

          The court finds Dr. Vassallo abundantly qualified to provide expert medical testimony

   regarding the nature of Kovari’s underlying conditions, the information in Kovari’s medical

   records, the interpretation of blood pressure readings, and the conditions that may exacerbate

   Kovari’s underlying conditions. Her experience as an academic and practicing physician

   qualifies her to provide routine medical expert testimony about the severity and treatment of

   Kovari’s conditions. Dr. Vassallo has unique experience treating prisoners specifically, but the

   court would have found her qualified to address matters involving Kovari’s medical conditions

   without such experience. Dr. Vassallo’s lack of experience working with passengers in long

   distance transports, her lack of knowledge of the private transport industry, and her lack of

   total recall as to the facts of this specific transport do not disqualify her as an expert. See

   Friendship Heights Assocs. v. Vlastimil Koubek, A.I.A., 785 F.2d 1154, 1159 (4th Cir. 1986)

   (“Thus, the fact that he lacked experience with the particular item at issue did not preclude his

   testifying as an expert.”); see also Thornhill v. Aylor, No. 3:15-CV-00024, 2017 WL 4770950,

   at *3 (W.D. Va. Oct. 19, 2017) (rejecting defendants’ argument that expert should be excluded

   because she “lacks sufficient familiarity with the defendants’ medical practice, which involves

   a correctional setting,” explaining that it “[did] not find the correctional setting significant”

   and that expert “possess[ed] the necessary experience in treating patients….”); Dotson v.

   Joseph, No. 3:04-CV-10099, 2005 WL 3434983, at *10 (W.D. Va. Dec. 8, 2005), report and

   recommendation adopted in part and modified in part on other grounds, No. 3:04-CV-10099,


                                                  16
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 17 of 55 Pageid#: 5152




   2006 WL 213712 (W.D. Va. Jan. 26, 2006) (“[I]t is immaterial that neither doctor had

   experience practicing in a correctional facility.”). Dr. Vassallo’s credentials clear the bar set by

   Rule 702, and if Brevard finds gaps in her experience or knowledge that may discredit her

   testimony, they are free to cross-examine her on alleged deficiencies at trial. Glass, 38 F. Supp.

   3d at 715–16 (finding that expert’s purported “failure to take other data into account—go to

   the weight of the report, not its admissibility, and may be challenged on cross examination”).

          However, the court finds Dr. Vassallo unqualified to opine on the narrow issue of

   Brevard’s specific policies. Kovari has indicated he aims to solicit Dr. Vassallo’s opinion, as a

   medical professional, “regarding why Defendants’ policies – which vest their drivers and rank-

   and-file employees with authority to make medical decisions for passengers – are dangerous.”

   ECF No. 204, at 4 (citations omitted). Dr. Vassallo is permitted to provide testimony regarding

   general conditions or factual circumstances of the transport that may exacerbate Kovari’s

   underlying conditions, but she is not qualified based on her experience as a physician to

   prophesize about potential harm arising out of Brevard’s policies and procedures. Such an

   opinion would require Dr. Vassallo to interpret documents and make assumptions for which

   she has no basis for expertise. Further, the jury does not require the assistance of an expert to

   extrapolate from permitted expert testimony about Kovari’s medical conditions and

   circumstances that would exacerbate them to the practical implications of Brevard’s policies.

          Brevard also suggests Dr. Vassallo’s testimony is irrelevant to the case. The court finds

   no basis for this contention, given that the crux of Kovari’s claims is that he was physically

   harmed by the transport. Both his constitutional law and tort law claims are predicated on the

   showing of a serious risk of harm or actual harm. See, e.g., Thompson v. Virginia, 878 F.3d


                                                   17
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 18 of 55 Pageid#: 5153




   89, 107 (4th Cir. 2017) (case concerning constitutional challenge to conditions of

   confinement); Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (case involving deliberate

   indifference to medical needs). Courts routinely rely on medical experts in cases that hinge on

   an understanding of the nature, causes, treatment, rarity, and severity of a medical condition.

   Brevard seeks to exclude Dr. Vassallo as irrelevant because, in its reading of the testimony,

   Dr. Vassallo does not find a causal relationship between the transport and Kovari’s

   hospitalization and so her testimony does not help resolve the core factual disputes in this

   case. ECF No. 174, at 17 (“In sum, Vassallo does not express any opinion that Plaintiff

   suffered harm as a result of Defendants’ policies, conditions of confinement, or denial of

   medical care.”). However, Kovari claims Dr. Vassallo’s testimony does support the finding of

   causation. See Vassallo Dep., ECF No. 204-5, at 47:15-20) (Question: “Okay, did Mr. Kovari

   suffer any harm as a result of his transport to a reason [sic] degree of probability?” Answer:

   “The answer is yes.”). Viewing the evidence in the light most favorable to the non-moving

   party, the court finds Dr. Vassallo’s testimony, taken as a whole, does support causation.

   Regardless, the question of causation is an ultimate issue for the fact finder to resolve and so,

   the jury can find the existence of causation if the totality of evidence proffered at trial supports

   it even if Kovari’s expert cannot definitively conclude as much.

          Next, Brevard argues that the basis for Dr. Vassallo’s opinions is not reliable. It argues

   that she relies on standards from the American Correctional Association (“ACA”) and the

   National Commission on Correctional Health Care (“NCCHC”), which are not the

   “minimum” standards at issue in a constitutional inquiry, but rather “aspirational” goals. ECF

   No. 175, at 19. However, the court finds that the bulk of Dr. Vassallo’s opinions do not rely


                                                   18
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 19 of 55 Pageid#: 5154




   on these standards at all, but are based on her specialized knowledge and experience as a

   physician in emergency room medicine and treating prisoners. 3 Additionally, the court finds

   these standards are relevant to the arguments that Brevard breached a duty of care and were

   deliberately indifferent to medical needs, especially in light of the fact that employees for

   Brevard have indicated that their policies were modeled in part based on ACA standards. See

   e.g., Caruso Dep., ECF No. 204-9, at 136:10-21, 187:6-20; Brasfield Dep., ECF No. 204-10,

   at 39:21-40:7. Finally, the court finds Brevard misreads the case law on the issue, interpreting

   cases that find that violations of industry standards are not per se violations of constitutional

   law to mean that industry standards are wholly irrelevant to establishing a constitutional

   violation. Doe By & Through Lopez v. Shenandoah Valley Juvenile Ctr. Comm’n, No. 5:17-

   cv-97, 2018 WL 6581220 (W.D. Va. Dec. 13, 2018); Alexander S. v. Boyd, 876 F. Supp. 773,

   798-99 (D. S.C. 1995). Kovari cannot establish constitutional deprivation by reference to these

   industry standards, but their violation can certainly serve as evidence that makes the violation

   of a constitutional minimum standard more likely than not.

            Finally, Brevard claims Dr. Vassallo’s testimony should be precluded because she does

   not express her opinions to a reasonable degree of certainty. The court finds this argument

   unavailing as Dr. Vassallo’s report concludes that “Mr. Kovari had a number of serious health

   conditions at the time that he was transported”; and “[h]e was an individual who needed

   special care during his transport.” Vassallo Rep., ECF No. 175-13, at 12-13. Further, her

   supplemental report unequivocally refutes conclusions drawn by Brevard’s expert, Dr. Kevin



   3 Dr. Vassallo relies on the contested industry standard specifically in addressing Brevard’s policies and procedures,
   which this court has held herein is outside the scope of her permissible testimony. Therefore, the risk of introducing
   these standards at trial is essentially obviated. Vassallo Rep. ECF No. 175-13, at 12.

                                                              19
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 20 of 55 Pageid#: 5155




   Scott Ferentz, including his opinion that Kovari did not have hypertension, take medication

   for it, and experience symptoms as a result of it. Vassallo Suppl. Rep., ECF No. 175-16. The

   court finds no reason to believe Dr. Vassallo equivocates such that her testimony should be

   precluded.

          Accordingly, the court DENIES in part Brevard’s motion to exclude the testimony

   of Dr. Vassallo. Her expert testimony is permitted to all matters related to Kovari’s medical

   conditions and medical records, including opinions as to whether certain stressors may

   exacerbate certain medical conditions. However, Dr. Vassallo is not permitted to opine on the

   risks presented by Brevard’s policies and procedures, such as the discretion it affords drivers

   in picking up passengers, to the extent that she references, interprets, or applies them.

                                     B.      ERIC L. CLARK

          Brevard files a motion to exclude the testimony of Eric C. Clark, offered by Kovari as

   an expert on best practices for transporting prisoners. ECF No. 180. Kovari expects to call on

   Clark to testify on the need for planned restroom breaks, the unsanitariness of letting inmates

   urinate on the transport, the pre-transport assessment required for passengers with special

   needs, and the proper response to complaints of pain and requests for medical attention during

   the transport. Brevard argues that Clark should be excluded because: (1) he has no experience

   with long distance transports; (2) his opinions rely on an incorrect standard; and (3) he is

   unfamiliar with the facts of this case. ECF No. 180.

          Brevard claims that Clark lacks sufficient experience with or knowledge of the private

   transport industry, long distance extraditions, and the statutes and regulations on which he

   bases his opinions. ECF No. 180, at 3. In so arguing, Brevard seems to challenge Clark’s


                                                  20
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 21 of 55 Pageid#: 5156




   qualifications as an expert on long distance transports and the foundation of his opinions

   regarding reasonable policies compliant with applicable law. Clark retired from an over twenty

   (20) year career with the U.S. Marshals Service (“USMS”) in August 2017, where he directed

   and executed the transportation of adult and juvenile prisoners. Clark Rep., ECF No. 205-1,

   at 3. He claims he has experience transporting several hundred passengers each day on local,

   mid-range, and long-distance extraditions. Id. at 4. Clark also has experience serving as an

   instructor training other law enforcement officers on prison transportation. Clark Rep., ECF

   No. 205-1, at 4-5. Brevard argues that Clark’s routes were, at their longest, no more than eight

   (8) hours and therefore incomparable to the multi-day transports at issue in this case. ECF

   No. 180, at 4.

          The court finds Clark qualified to provide opinions on prison transport practices,

   reasons for their development, and risks of nonenforcement. The jury could benefit from

   expert testimony explaining the unique factors prison transports must account for, such as

   public safety, and the external limitations to route design, such as the availability of secured

   facilities. To the extent Clark lacks firsthand experience with private transports and long

   distance transports like the one at hand, the court finds these issues go to the weight of Clark’s

   testimony, not its admissibility. See Friendship Heights Assocs., 785 F.2d at 1159. Brevard

   may bring up any gaps in knowledge or experience on cross-examination.

          Further, the court does not find Clark’s lack of familiar with laws and regulations such

   as the Interstate Transportation of Dangerous Criminals Act of 2000 (also known as “Jeanna’s

   Act”), 34 U.S.C. § 60103, a statute governing the private transportation industry, to be fatal to

   his testimony. Clark references the statute, and related regulations, to draw comparisons


                                                  21
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 22 of 55 Pageid#: 5157




   between the standards that apply to USMS for prison transport and the standards that apply

   to private transports. Indeed, Jeanna’s Act does not permit “stricter standards with respect to

   private prisoner transport companies than are applicable, without exception, to the United

   States Marshals Service, Federal Bureau of Prisons, and the Immigration and Naturalizations

   Service when transporting violent prisoners under comparable circumstances.” Id. As such,

   Clark’s experience transporting prisoners for the Marshals Service is directly relevant. Brevard

   may attempt to discredit Clark’s testimony on the comparison of regulations that apply to

   private transport to those that apply to federal transport on cross-examination.

          Brevard also suggests Clark’s opinion is unreliable because it is based on inapplicable

   standards. Similar to the court’s response to Brevard’s objection to Dr. Vassallo’s testimony

   on the same grounds, the court finds that Clark’s reference to “best practices” are not fatal to

   the admissibility of his testimony. First, the court finds that Clark’s use of the term “best

   practices” does not suggest that those standards are aspirational and purely voluntary. They

   appear to be mandatory internal guidelines for USMS. Clark Dep., ECF No. 180-3, at 279:5-

   18. Second, the court finds that while expert opinions as to desirable prison transport

   conditions are insufficient to establish constitutional minima, they can be “helpful and

   relevant.” Braggs v. Dunn, 317 F.R.D. 634, 651 (M.D. Ala. 2016) (quoting Rhodes v.

   Chapman, 452 U.S. 337, 348 n. 13 (1981)). Indeed, the bulk of Clark’s testimony does not

   belabor the care that “should” be provided to passenger, but rather “how the failure to provide

   care in this way causes harm to prisoners.” Id. Kovari may introduce these best practices in

   his attempt to “reveal the wide chasm between Defendants’ policies and practices and best




                                                 22
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 23 of 55 Pageid#: 5158




   practices in the prison transport industry” if doing so makes the existence of a constitutional

   violation more likely than not. ECF No. 205, at 3.

          Brevard also seeks preclusion of Clark’s testimony on the basis that he lacks proper

   foundation due to his lack of familiarity with the facts of this case. Kovari offers Clark to

   support his Monell claim that Brevard maintained unconstitutional policies and practices,

   which does not require Clark to have any specific factual knowledge of Kovari’s specific

   transport. The court finds that Clark has sufficient foundation to opine on Brevard’s policies,

   how they compare to USMS policies, and the risks they pose to passengers generally given his

   experience. Additionally, Clark’s opinion that a prisoner whose records indicate that he had

   received prior hospitalization for heart monitoring needs a special transport does not exceed

   the scope of his expertise. Clark Rep., ECF No. 205-1, at 10-11. Clark’s opinion is valid as

   long as he is being asked to apply his personal knowledge and experience to hypothetical

   scenarios. However, Clark’s lack of specific knowledge as to the circumstances of Kovari’s

   transport precludes him from offering an opinion as to whether Brevard’s policies caused

   Kovari any harm.

          Brevard’s claim that Clark’s testimony is irrelevant as it does not go to the issue of

   damages also fails. Clark’s testimony is relevant to help the jury apply an objective

   constitutional standard of care to a specialized industry. The Federal Rules of Evidence

   indicate that expert testimony is permissible only when it will “help the trier of fact to

   understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). Testimony from

   an expert is presumed to be helpful unless it concerns matters within the everyday knowledge

   and experience of a lay juror. Persinger v. Norfolk & Western Railway Co., 920 F.2d 1185,


                                                 23
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 24 of 55 Pageid#: 5159




   1188 (4th Cir. 1990) (testimony about how difficult it is to lift heavy things is not “helpful”

   and is thus excludable). “On the other hand, any ‘objective’ test implies the existence of a

   standard of conduct, and, where the standard is not defined by the generic—a reasonable

   person—but rather by the specific—a reasonable officer—it is more likely that Rule 702's line

   between common and specialized knowledge has been crossed.” Kopf v. Skyrm, 993 F.2d 374,

   378 (4th Cir. 1993). Clark’s testimony on standards of care in a specialized industry in a case

   litigating the reasonableness of a defendant’s policies is plainly relevant. However, he will not

   be permit to offer his opinion about whether Brevard’s policies fall below the constitutional

   minimum as that is a legal conclusion in the province of the jury. “Trouble is encountered

   only when the evaluation of the commonplace by an expert witness might supplant a jury's

   independent exercise of common sense.” Scott v. Sears, Roebuck & Co., 789 F.2d 1052, 1055

   (4th Cir. 1986).

          Accordingly, Brevard’s motion to preclude the testimony of Eric L. Clark is DENIED,

   subject to the limitations on Clark’s testimony included herein.

                               C.     CHARLES HILDEBRAND

          Kovari filed a motion to limit the scope of permissible testimony for Brevard’s expert

   Charles Hildebrand who, like Clark, is offered to address the reasonableness of Brevard’s

   policies and procedures. Unlike Brevard, Kovari does not seek to preclude Hildebrand from

   testifying at all, but rather to prevent testimony on: (1) whether passengers urinated or

   defecated in the van during Kovari’s transport; (2) the number and frequency of bathroom

   breaks on the transport; (3) the provision of food and water on the transport; (4) the number

   and placement of passengers in the van; (5) the functionality of the air conditioner in the van;


                                                  24
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 25 of 55 Pageid#: 5160




   (6) the availability of beds, showers, and laundry during the transport; (7) the type of shackles

   used on Kovari; (8) whether transport employees knew about Kovari’s medical condition.

   ECF No. 183. He argues that these opinions are unqualified lay opinions with insufficient

   foundation. Id. Brevard disagrees that Hildebrand’s testimony is deficient and opposes its

   exclusion. ECF No. 203.

          According to his report, Hildebrand is an experienced in correctional facility

   management and security, serving both public and private facilities. Hildebrand Rep., ECF

   No. 183-2, at 1-4. In his role as a Security Specialist/Emergency Manager for the Colorado

   Department of Corrections, he helped draft policies, administered trainings, and provided

   subject matter expertise on topics including offender management, offender transportation,

   use of force, security procedures, and emergency management. Id. at 2. He has worked in

   similar security-focused capacities at other correctional institutes in management and as a

   consultant. Id. at 3. Hildebrand indicates he has experience conducting and supervising

   individual and mass transports of offenders, including by van, on multiday journeys, across

   state lines. Id. at 4. He also has experience coordinating with private contractors regarding

   staffing for hospital security and transports for state facilities. Id.

          The court finds Hildebrand qualified to opine generally on transport procedure,

   security concerns, differences between public and private correctional industry entities, staff

   training, applicable industry standards regarding transports, and the logistics of long-distance

   transports involving multiple passengers based on his extensive experience in the industry.

   However, the court agrees with Kovari that the basis for his expertise does not qualify him to

   weigh in on factual disputes regarding Kovari’s specific transport.


                                                    25
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 26 of 55 Pageid#: 5161




          The court finds that factual conclusions about Kovari’s transport go beyond the scope

   of Hildebrand’s expertise and are based on suspect methodology. Hildebrand’s testimony

   regarding the topics Kovari seeks to preclude largely suffer the same defect: the opinions do

   not rely on his specialized knowledge or experience and are not born out of a defensible

   methodology recognized in the field. In evaluating this proffered expert testimony, the court

   must engage in “a preliminary assessment of whether the reasoning or methodology

   underlying the testimony is scientifically valid and of whether that reasoning or methodology

   properly can be applied to the facts in issue.” Cooper v. Smith & Nephew, Inc., 259 F.3d 194,

   199 (4th Cir. 2001) (quoting Daubert, 509 U.S. at 592–93). Hildebrand’s opinions regarding

   most of the challenged topics are based on reading documents, interpreting the absence of

   certain documents, and crediting accounts of the transport provided by Brevard’s employees

   to resolve factual disputes about the conditions of the transport central to this case. First, the

   court finds Hildrebrand’s reliance on the testimony of some witnesses to the exclusion of

   others invades the province of the jury in weighing evidence and making credibility

   determinations. United States v. Dorsey, 45 F.3d 809, 815 (4th Cir. 1995). Second, the court

   finds assumptions that the lack of documentation about an event, such as a failure to provision

   food or water, means that the event did not transpire to be unfounded, beyond the scope of

   Hildebrand’s expertise, and “based on…belief or speculation.” Oglesby v. General Motors

   Corp., 190 F.3d 244, 250 (4th Cir. 1999). Further, Rule 702 only permits the admittance of

   expert testimony when it would help the jury understand evidence or resolve a factual dispute.

   Persinger, 920 F.2d at 1188. The jury does not need the assistance of an expert to draw its

   own conclusions about the significance of a document’s absence.


                                                  26
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 27 of 55 Pageid#: 5162




          Moreover, Hildebrand’s testimony regarding human waste, provision of food and

   water, passenger placement in the van, functional air conditioning, access to beds and hygiene,

   the size of shackles, and whether Brevard’s employees knew about Kovari’s conditions

   constitutes lay opinion lacking a rational basis in Hildebrand’s perception. See Fed. R. Evid.

   701. “A critical distinction between Rule 701 and Rule 702 testimony is that an expert witness

   ‘must possess some specialized knowledge or skill or education that is not in possession of the

   jurors.’” Certain Underwriters at Lloyd's, London v. Sinkovich, 232 F.3d 200, 203 (4th

   Cir.2000) (citation omitted). While the same witness can provide lay and expert testimony, it

   is axiomatic that lay testimony must be “based on the perception of the witness.” TLT–

   Babcock Inc. v. Emerson Elec. Co., 33 F.3d 397, 400 (4th Cir.1994) (citing Fed. R. Evid. 701).

   Hildebrand has no personal knowledge of the conditions of the transport and cannot testify

   as to their existence. Brevard cannot introduce lay opinion dressed as expert testimony. See

   United States v. Johnson, 617 F.3d 286, 293 (4th Cir. 2010).

           However, the court finds that, if Brevard can establish that the trip logs it introduces

   at trial are standard in the industry, Hildebrand will be permitted to testify as to their contents

   based on his experience. A jury may be able to understand the contents of such logs without

   assistance, but given their unintuitive nature, the court finds an expert may be useful.

   Additionally, the court finds the content of the trip logs to be inextricably tied to the valid

   opinions Hildebrand seeks to introduce such as reasons for allegedly circuitous routes and

   limited breaks. Should Kovari disagree with Hildebrand’s interpretation of the records, he may

   introduce contrary evidence or cross-examine him on the subject. Further, while Hildebrand

   will not be permitted to testify as to the actual availability of showers, beds, or laundry to


                                                   27
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 28 of 55 Pageid#: 5163




   Kovari, he will be allowed to address whether such accommodations are common at secure

   facilities and whether they are routinely made available to private transports. Similarly, he may

   also address the availability of different sizes of restraints, passenger placement practices in a

   vehicle, and schedule of food and water provisions in the industry generally.

          Accordingly, as with Brevard’s motion as to Clark, the court GRANTS in part and

   DENIES in part Kovari’s motion to limit the expert testimony of Charles Hildebrand.

                 II.     APPLICABLE LAW FOR SUMMARY JUDGMENT

          Kovari’s four causes of action are currently before the court: (1) constitutional

   deprivation, (2) negligence, (3) gross negligence, (4) intentional affliction of emotional distress.

   Compl., ECF No. 1. In support of the constitutional cause of action, Kovari alleges two related

   theories of liability: unconstitutional conditions of confinement and deprivation of medical

   care. Brevard moves for summary judgment on all claims. ECF No. 177.

                          A.      LAW FOR SUMMARY JUDGMENT

          Pursuant to Rule 56(a), the court must “grant summary judgment if the movant shows

   that there is no genuine dispute as to any material fact and the movant is entitled to judgment

   as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

   Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination, the

   court should consider “the pleadings, depositions, answers to interrogatories, and admissions

   on file, together with … [any] affidavits” filed by the parties. Celotex, 477 U.S. at 322. Whether

   a fact is material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the outcome of the suit




                                                   28
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 29 of 55 Pageid#: 5164




   under the governing law will properly preclude the entry of summary judgment. Factual

   disputes that are irrelevant or unnecessary will not be counted.” Id. (citation omitted).

          The moving party bears the initial burden of demonstrating the absence of a genuine

   issue of material fact. Celotex, 477 U.S. at 323. If that burden has been met, the non-moving

   party must then come forward and establish the specific material facts in dispute to survive

   summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87

   (1986). In determining whether a genuine issue of material fact exists, the court views the facts

   and draws all reasonable inferences in the light most favorable to the non-moving party.

   Glynn, 710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)). Indeed,

   “[i]t is an ‘axiom that in ruling on a motion for summary judgment, the evidence of the

   nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.’”

   McAirlaids, Inc. v. Kimberly–Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal alteration

   omitted) (citing Tolan v. Cotton, 572 U.S. 651 (2014) (per curiam)).

          Moreover, “[c]redibility determinations, the weighing of the evidence, and the drawing

   of legitimate inferences from the facts are jury functions, not those of a judge.” Anderson, 477

   U.S. at 255. The non-moving party must, however, “set forth specific facts that go beyond the

   ‘mere existence of a scintilla of evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477

   U.S. at 252). The nonmoving party must show that “there is sufficient evidence favoring the

   nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St.

   Paul Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249).

   “In other words, to grant summary judgment the [c]ourt must determine that no reasonable

   jury could find for the nonmoving party on the evidence before it.” Moss v. Parks Corp., 985


                                                  29
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 30 of 55 Pageid#: 5165




   F.2d 736, 738 (4th Cir. 1993) (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124

   (4th Cir. 1990)). Even when facts are not in dispute, the court cannot grant summary judgment

   unless there is “no genuine issue as to the inferences to be drawn from” those facts. World-

   Wide Rights Ltd. P’ship v. Combe Inc., 955 F.2d 242, 244 (4th Cir. 1992).

                           B.      LAW GOVERNING § 1983 CLAIMS

          To survive summary judgment on the constitutional claims, Kovari must make a prima

   facie case of a § 1983 violation. In order to state a cause of action under § 1983, a plaintiff

   must allege that (1) the named defendant deprived him of a federal right, and (2) the defendant

   did so under color of state law. Dykes v. Inmate Servs. Corp., No. 9:14-CV-3609-RMG-MGB,

   2017 WL 9286983, at *25 (D.S.C. Jan. 23, 2017), report and recommendation adopted, No.

   CV 9:14-3609-RMG, 2017 WL 496065 (D.S.C. Feb. 7, 2017) (citing Gomez v. Toledo, 446

   U.S. 635, 640 (1980)); See also Nave v. Trans-Cor of America, No. 8:06-1065, 2007 WL

   2156670, at *4 (D.S.C. July 26, 2007) (refusing to dismiss a 1983 claim against a prison

   transport company on the grounds that it was not a state actor). In DeBauche v. Trani, the

   Fourth Circuit set out the “four exclusive circumstances” under which a private party could

   be deemed a state actor, including “when the state has sought to evade a clear constitutional

   duty through delegation to a private actor ... [or] delegated a traditionally and exclusively public

   function to a private actor.” 191 F.3d 499, 506 (4th Cir. 1999).

          Kovari must establish § 1983 liability under Monell, and not the doctrine of respondeat

   superior. Karn v. PTS of Am., LLC, No. CV GJH-16-3261, 2017 WL 4162251, at *7 (D. Md.

   Sept. 19, 2017) (citing Monell v. Dep't of Soc. Serv. of City of New York, 436 U.S. 658 (1978)).

   The Fourth Circuit has extended Monell’s exclusive applicability to private corporations as


                                                   30
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 31 of 55 Pageid#: 5166




   well as municipalities. Estate of Alvarez v. Johns Hopkins Univ., 275 F. Supp. 3d 670, 689 (D.

   Md. 2017) (citing Powell v. Shopco Laurel Co., 678 F.2d 504, 506 (4th Cir. 1982) (extending

   Monell) . Under Monell, as extended by Powell, a § 1983 cause of action may be maintained

   against a private corporation only when execution of the state actor’s unconstitutional policy

   or custom causes a plaintiff injury. Lee v. Queen Anne’s Cty. Office of Sheriff, No. CIV.A.

   RDB-13-672, 2014 WL 476233, at *10 (D. Md. Feb. 5, 2014); see also Walker v. Prince

   George’s Co., Md., 575 F.3d 426, 431 (4th Cir. 2009) (stating that the liability of the

   municipality only arises where the employees' unconstitutional actions are taken in furtherance

   of a municipal policy or custom); Bain v. Transcor Am., LLC, No. 3:08-0656, 2009 WL

   4348598, at *6-7 (M.D. Tenn. Nov. 24, 2009) (applying Monell to federal claims against a

   private company that provided prisoner and detainee transportation services).

          Because Kovari has voluntarily dismissed his claims against Brevard employees in their

   personal capacities, he must show Brevard, the employer, maintained unconstitutional policies

   or customs. See, e.g., Karn v. PTS of Am., LLC, No. 16-CV-3261, 2017 WL 4162251, at *5

   (D. Md. Sept. 19, 2017) (noting that the plaintiff could “proceed only against the PTS

   employees in their personal capacities or establish that the employees were acting pursuant to

   an official policy or custom of PTS.”); Amberslie v. Prisoner Transp. Serv. of Am., LLC, No.

   917CV0564TJMDEP, 2019 WL 1024183, at *13 (N.D.N.Y. Mar. 4, 2019), report and

   recommendation adopted, No. 917CV0564TJMDEP, 2019 WL 1368860 (N.D.N.Y. Mar. 26,

   2019). To hold a municipality liable for an unconstitutional policy or custom, plaintiff must

   allege liability “(1) through an express policy, such as a written ordinance or regulation; (2)

   through the decisions of a person with final policymaking authority; (3) through an omission,


                                                 31
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 32 of 55 Pageid#: 5167




   such as a failure to properly train officers, that manifests deliberate indifference to the rights

   of citizens; or (4) through a practice that is so persistent and widespread as to constitute a

   custom or usage with the force of law.’ ” Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003)

   (internal citations omitted).

                              C.   LAW GOVERNING TORT CLAIMS

          As a preliminary matter, the court must decide which body of law governs Kovari’s

   tort claims. A district court located in Virginia must apply Virginia’s choice of law rules to

   decide this issue. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487 (1941). Virginia

   applies the lex loci delicti, the law of the place of the wrong, to tort actions like this one. See,

   e.g., Jones v. R.S. Jones and Assoc., Inc., 246 Va. 3, 431 S.E.2d 33, 34 (1993); Buchanan v.

   Doe, 246 Va. 67, 431 S.E.2d 289, 291 (1993). “The word ‘tort’ has a settled meaning in Virginia.

   A tort is any civil wrong or injury; a wrongful act.” Buchanan, 431 S.E.2d at 291 (citations

   omitted); see also Prosser and Keeton on Torts 2 (5th ed.1984). “Thus, Virginia's choice of

   law rule selects the law of the state in which the wrongful act took place, wherever the effects

   of that act are felt.” Milton v. IIT Research Inst., 138 F.3d 519, 522 (4th Cir. 1998); see also

   Jones v. R.S. Jones & Assocs., Inc., 246 Va. 3, 5, 431 S.E.2d 33, 34 (1993) (applying lex loci to

   multistate tort action).

          However, given that Kovari alleges a continuing injury, arising out of persistent

   conditions of confinement and denial of medical care, the place of injury is less clear. “Under

   Virginia law, the ‘place of the wrong’ is the place ‘the last event necessary to make an [actor]

   liable for an alleged tort takes place.’” General Assur. of America, Inc. v. Overby–Seawell, 533

   Fed. Appx. 200, 206 (4th Cir. 2013) (quoting Quillen v. Int'l Playtex, Inc., 789 F.2d 1041, 1044


                                                   32
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 33 of 55 Pageid#: 5168




   (4th Cir. 1986)). Accordingly, Virginia law applies the substantive law of the state where the

   first causally related legal injury occurred for continuing injuries, such as tortious interference

   with business or conspiracy. Meadows v. Northrop Grumman Innovation Sys., Inc., No. 7:19-

   CV-00394, 2020 WL 476671, at *5 (W.D. Va. Jan. 29, 2020); Ford Motor Co. v. Nat'l Indem.

   Co., 972 F. Supp. 2d 850, 856 (E.D. Va. 2013). The first legal injury is identified as the moment

   when the “last event necessary” to establish liability for the tort occurred. Id. See also Insteel

   Industries v. Costanza Contracting Co., 276 F. Supp. 2d 479, 486–87 (E.D.Va.2003) (applying

   the substantive law of the state where the last element to establish liability, reasonable reliance

   on the false representation, occurred).

          For negligence, gross negligence, and intentional infliction of emotional distress, the

   final element that completes the legal injury is the infliction of actual damage. To establish a

   claim for either ordinary or gross negligence, a plaintiff must prove the existence of a duty, a

   breach of that duty, causation in fact, proximate causation, and damages resulting from the

   breach. Cole v. Eckerd Corp., 54 Va. Cir. 269, 270 (Va. Cir. 2000). To establish a claim for

   intentional infliction of emotional damage, a plaintiff must establish that the accused entity’s

   conduct was intentional or reckless, that the conduct was outrageous or intolerable, that the

   conduct caused the plaintiff emotional distress, and that the emotional distress was severe.

   Russo v. White, 241 Va. 23, 26 (1991); Hazzis v. Madjadidi, 69 Va. Cir. 385, 388 (2005). In

   Virginia, accrual of a cause of action for injury to property takes place when the first

   measurable damage occurs, “however slight it may be.” Forest Lakes Cmty. Ass'n, Inc. v.

   United Land Corp. of Am., 293 Va. 113, 124, 795 S.E.2d 875, 881 (2017) (quoting S. Ry. Co.

   v. Leake, 140 Va. 438, 441, 125 S.E. 314, 315 (1924)). Similarly, in a negligent loss of


                                                   33
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 34 of 55 Pageid#: 5169




   consortium case, Virginia law dictated that the injury was received when the plane crashed and

   the spouse was lost, regardless of where the plane took off from or where the surviving spouse

   was at the time of death. Kelley v. United States, 580 F. Supp. 2d 490, 493 (E.D. Va. 2008).

           Finding these cases instructive, the court finds that that Kovari’s place of the wrong

   would be the location where Brevard committed the final act that caused Kovari to experience

   harm for the first time. However, the transport spanned multiple states and depending on

   plaintiff’s theory of the case, defendant’s actions in different states may have given rise to

   different claims. In a similar multi-state, multi-defendant tort case, a court in this district

   recognized that Virginia’s impetus for applying lex loci delicti was “uniformity, predictability,

   and ease of application.” Gilmore v. Jones, 370 F. Supp. 3d 630, 665 (W.D. Va. 2019), motion

   to certify appeal granted, No. 3:18-CV-00017, 2019 WL 4417490 (W.D. Va. Sept. 16, 2019)

   (quoting McMillian, 253 S.E.2d at 664). Accordingly, the court will apply the substantive law

   of one state to all causes of action arising out of the same set of facts, thereby avoiding “the

   cumbersome application of a patchwork of state law” for different claims tied to different

   locations of first injury. Id.

           The court finds Virginia substantive law applies in this case because the acts that gave

   rise to Kovari’s physical and emotional harms first occurred in Virginia, as he was first picked

   up by Brevard from Northwest Regional in Winchester, Virginia. Upon his pickup in Virginia,

   Kovari alleges that he was first deprived of his medication, placed in the back of a cramped

   van, and put in tight shackles. While the extent of his injury may have increased over the course

   of the transport, due to the compounding effects of the denial of medical care and conditions

   of the transport, the location of first injury is still Virginia. The apex of Kovari’s injury was


                                                  34
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 35 of 55 Pageid#: 5170




   felt in Texas, but Virginia courts have repeatedly rejected the application of the test

   propounded by the Second Restatement, asking which state has the “most significant

   relationship” to plaintiff’s injury. McMillian, 253 S.E.2d at 662. Additionally, the court finds

   that under the principles of comity, Virginia has a compelling interest in applying its own laws

   to the allegedly tortious activity to which its citizens are subjected, especially in the case of

   Virginia voluntarily extraditing an individual to Texas for the prosecution of charges under

   Texas law. Willard v. Aetna Cas. & Sur. Co., 213 Va. 481, 483, 193 S.E.2d 776, 778 (1973).

                         III.   CONSTITUTIONAL DEPRIVATION

          Kovari alleges constitutional claims pursuant to 42 U.S.C. § 1983 claiming two

   violations of the Fourteenth Amendment: (1) unconstitutional conditions of confinement, and

   (2) denial of medical care. The court has already found defendants were state actors acting

   under the “color of law” for § 1983 purposes. ECF No. 36. Defendants are private companies

   performing an “exclusive government function,” something that could not be done without

   authorization from the state. Lugar v. Edmondson Oil Co., 457 U.S. 922, 939 (1982);

   Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 71 (2001) (“state prisoners already enjoy a

   right of action against private correctional providers under 42 U.S.C. § 1983”). Kovari must

   then show Brevard’s policies or practices violated the constitutional minimum standard of care

   owed pretrial detainees and caused cognizable injury.

          The protections of the Due Process Clause of the Fourteenth Amendment apply to

   pretrial detainees. Slade v. Hampton Roads Reg'l Jail, 407 F.3d 243, 250 (4th Cir. 2005). The

   constitutional protections guaranteed to a pretrial detainee under the Fourteenth Amendment

   “are co-extensive with those provided to convicted prisoners by the Eighth Amendment.”


                                                  35
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 36 of 55 Pageid#: 5171




   Christopher v. Warden Assistant Warden of Baltimore City Det. Ctr., No. CIV.A. JFM-13-

   1057, 2013 WL 1701464, at *1 (D. Md. Apr. 17, 2013) (citing Bell v. Wolfish 441 U.S. 520,

   535 (1979)); see also Patten v. Nichols, 274 F.3d 829, 834 (4th Cir. 2001) (noting that “the

   Fourteenth Amendment rights of pre-trial detainees ‘are at least as great as the Eighth

   Amendment protections available to a convicted prisoner.’”) (quoting City of Revere v.

   Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983)). Therefore, conditions of confinement

   for pretrial detainees cannot violate the Eighth Amendment protection against “cruel and

   unusual punishments.” Sleeper v. City of Richmond Va., No. 3:12CV441-HEH, 2012 WL

   3555412, at *6 (E.D. Va. Aug. 16, 2012). Additionally, “[t]he Fourteenth Amendment right of

   pretrial detainees, like the Eighth Amendment right of convicted prisoners, requires that

   government officials not be deliberately indifferent to any serious medical needs of the

   detainee.” Dykes v. Inmate Servs. Corp., No. 9:14-CV-3609-RMG-MGB, 2017 WL 9286983,

   at *25 (D.S.C. Jan. 23, 2017), report and recommendation adopted, No. CV 9:14-3609-RMG,

   2017 WL 496065 (D.S.C. Feb. 7, 2017). (citing Belcher v. Oliver, 898 F.2d 32, 34 (4th Cir.

   1990) (citations omitted)). Both claims are addressed in turn below.

                            A. CONDITIONS OF CONFINEMENT

          Brevard seeks summary judgment on the conditions of confinement claim alleging that

   Kovari cannot demonstrate a genuine dispute of material fact that he suffered a serious injury,

   that Brevard maintains policies or customs maintaining unconstitutional conditions of

   confinement, that Brevard failed to train employees, and that any such conditions or training

   caused Kovari’s injury. ECF No. 177.




                                                 36
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 37 of 55 Pageid#: 5172




          Kovari argues that the transport subjected him to conditions of confinement that were

   cruel and unusual. Whether an inmate’s conditions of confinement amount to “cruel and

   unusual punishment” must be measured against “the evolving standards of decency that mark

   the progress of a maturing society.” Estelle v. Gamble, 429 U.S. 97, 102 (1976) (quoting Trop

   v. Dulles, 356 U.S. 86, 101 (1958)). In its Fourteenth Amendment analysis, this Circuit applies

   a two-prong test, considering: (1) “whether the conditions of confinement objectively inflict

   harm that is sufficiently serious to deprive a prisoner of minimal civilized necessities,” and (2)

   “whether prison officials subjectively acted with ‘deliberate indifference to inmate health or

   safety,’ meaning that they actually knew of and disregarded the inhumane nature of

   confinement.” Sleeper, 2012 WL 3555412, at *6 (citing Farmer v. Brennan, 511 U.S. 825, 834

   (1994)); see also Roberts v. Taniguchi, No. CIV.A. JKB-12-1187, 2012 WL 5252288, at *5 (D.

   Md. Oct. 23, 2012) (describing two-prong test). The first prong is an objective inquiry, while

   the second is subjective.

          Brevard claims Kovari cannot satisfy the objective prong by showing that the

   deprivation was sufficiently serious. “To be ‘sufficiently serious,’ the deprivation must be

   ‘extreme’—meaning that it poses a ‘serious or significant physical or emotional injury resulting

   from the challenged conditions,’ or ‘a substantial risk of serious harm resulting from ...

   exposure to the challenged conditions.’” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016)

   (quoting De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)). This can include a failure

   “to furnish humane conditions of confinement, including provision of adequate food,

   clothing, shelter, and medical care.” Sleeper, 2012 WL 3555412, at *6 (citing Hudson v.

   Palmer, 468 U.S. 517, 526-27 (1984)). Brevard specifically challenges Kovari’s ability to


                                                  37
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 38 of 55 Pageid#: 5173




   demonstrate injury that is “more than de minimis.” Robles v. Prince George’s Cty. Maryland,

   302 F.3d 262, 269 (4th Cir. 2002). Specifically, it argues that Kovari’s allegations that the

   transport caused his high blood pressure fail the objective prong as a matter of law.

          However, the court finds that Kovari presents sufficient evidence from which a jury

   could be persuaded that he was denied “a basic human need” during the course of his

   transport. De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003). First, Kovari contends

   that, taking his factual allegations as true, spending the better part of two weeks in a cramped

   “cage,” amidst human waste, in the back of a hot van, driving erratically, with few breaks, for

   up to several days at a time, constitutes inhumane conditions. “That a totality of prison

   conditions can be combined to show an Eighth Amendment violation is a proposition

   established in many cases.” Williams v. Griffin, 952 F.2d 820, 825 (4th Cir. 1991). The Fourth

   Circuit and several district courts have found similar conditions sufficient to satisfy the

   objective prong. See, e,g,, Webb v. Deboo, 423 F. App’x. 299, 301 (4th Cir. Apr. 15, 2011)

   (finding “severe overcrowding was causing unsanitary conditions, the spread of disease, an

   increased risk of violence, and lack of access to medical care” in violation of Eighth

   Amendment); Griffin, 952 F.2d at 825 (finding a jury could infer harm from evidence of

   “severe overcrowding combined with other deficiencies in prison conditions” capable of

   causing psychological injury); see also Clark v. Daddysman, No. TDC-16-0921, 2018 WL

   1453333, at *10 (D. Md. Mar. 22, 2018) (“leaving a prisoner in a cell containing human waste

   is sufficiently dangerous to an inmate’s health and safety as to satisfy the objective prong” of

   a confinement inquiry); Fletcher v. Dykes, No. TDC-17-0914, 2018 WL 3785143, at *7 (D.

   Md. Aug. 9, 2018) (recognizing constitutional injuries based on photographs and testimony


                                                 38
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 39 of 55 Pageid#: 5174




   showing deprivation of mattress, mirror, clothing, and soap, as well as exposure to extreme

   temperatures); Pellum v. Burtt, No. 9:05-3339-JFA-GCK, 2008 WL 759084, at *3 (D.S.C. Mar.

   20, 2008) (recognizing constitutional injuries due to “five-day stay” in a cell without a sleeping

   mat or blanket, “proper ventilation,” control of the lights, or access to hygiene items, and

   where plaintiff “was forced to use a styrofoam cup to relieve himself during the night”); Brown

   v. Mitchell, 327 F. Supp. 2d 615, 631 (E.D. Va. 2004) (“[A] reasonable jury could . . . conclude

   that the overcrowded, poorly ventilated, and dilapidated conditions at the Jail deprived inmates

   of one or more of those basic human needs.”).

          Brevard also argues that Kovari is unable to demonstrate a sufficiently serious injury

   because the pain to his wrists, rashes, dizziness, and high blood pressure were temporary. ECF

   No. 177, at 24. In doing so, it misconstrues the constitutional inquiry to require a showing of

   actual harm, when courts have found risk of serious harm to satisfy the objective prong.

   Kovari “need not show that [he] in fact suffered serious harm to prevail on this prong because

   the [Constitution] protects against future harm. Courts have plainly recognized that a remedy

   for unsafe conditions need not await a tragic event.” Thompson v. Virginia, 878 F.3d 89, 107

   (4th Cir. 2017) (internal quotation marks omitted). Kovari has demonstrated that he had been

   diagnosed with underlying medical conditions, including hypertension, prediabetes, and

   obesity; had previously suffered from cardiac complications; and was ultimately hospitalized

   upon arrival in Houston for his elevated blood pressure. He also asserts he remains

   traumatized from the experience, the sight of white vans causes him severe anxiety, and that

   he has difficulty sleeping. The court finds a reasonable jury could find either the existence of

   serious harm or the substantial risk that Kovari could have suffered serious harm.


                                                  39
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 40 of 55 Pageid#: 5175




          Brevard also argues that Kovari’s claims fail to demonstrate causation. First, it claims

   that Kovari’s hypertension and sleep difficulties preceded the transport, and therefore cannot

   have been caused by the transport. Second, it claims Dr. Vassallo’s testimony fails to

   unequivocally draw a causal relationship between the conditions of the transport and Kovari’s

   hospitalization in Houston. ECF No. 177, at 20. The court finds exacerbation of an underlying

   condition can constitute a cognizable injury and that a reasonable jury could find causation

   based on Dr. Vassallo’s testimony. Vassallo Dep., ECF No. 175-15, at 49:3-7 (“The effect of

   being held under those conditions on his blood pressure, under those stressful conditions on

   the blood pressure – what we know about blood pressure and stress is that stress increases

   blood pressure.”); Id. at 63:21-65:21 (“And pain and heat, known cardiovascular disease,

   atherosclerosis, high blood pressure, prediabetes are all risk…So the answer is that, when you

   are held in those kinds of conditions, it puts you at substantial risk of serious harm because

   you might have an elevation in your blood pressure for those days. You might have a

   myocardial infraction.”). Dr. Vassallo’s testimony also responds to Brevard’s contention that

   Kovari contributed to his own risk of future harm by noncompliance with his prescribed

   medication regime by saying that highly stressful situations, such as the transport, “may put

   him at more risk of a heart attack than two years of being intermittently compliant or

   noncompliant.” Id. at 65:6-13. Even if Kovari’s alleged injuries are not found to rise to the

   level of serious harm, Dr. Vassallo’s testimony creates a genuine dispute about the risk of

   harm. She testifies that patients with hypertension who are denied their medication risk

   strokes, cardiac arrest, or death. Vassallo Rep., ECF No. 194-9, at 9. Whether the actual harm

   or the risk of future harm is “substantial” is a question of fact for the jury, but the court finds


                                                   40
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 41 of 55 Pageid#: 5176




   a genuine dispute of material fact as to the existence of constitutional injury. De’Lonta v.

   Angelone, 330 F.3d 630, 634 (4th Cir. 2003).

          Brevard also argues that Kovari fails to establish deliberate indifference under the

   subjective prong. The court must assess whether Brevard subjectively acted with “‘deliberate

   indifference to inmate health or safety,’ meaning that they actually knew of and disregarded

   the inhumane nature of the confinement.” Scinto, 841 F.3d at 225 (4th Cir. 2016) (quoting

   Farmer, 511 U.S. at 837). Deliberate indifference is “more than mere negligence,” but “less

   than acts or omissions [done] for the very purpose of causing harm or with knowledge that

   harm will result.” Id. “An obvious risk of harm justifies an inference that a prison official

   subjectively disregarded a substantial risk of serious harm to the inmate.” Porter v. Clarke, 923

   F.3d 348, 361 (4th Cir. 2019), as amended (May 6, 2019) (quoting Schaub v. VonWald, 638

   F.3d 905, 915 (8th Cir. 2011)). Brevard claims that transport employees did not know of

   Kovari’s medical conditions and that Kovari never appraised them of his medical needs,

   therefore Brevard cannot be found to be deliberately indifferent. However, Kovari has

   presented evidence sufficient to create a factual dispute as to the transport employees’ actual

   knowledge. He points to medical records from Northwest Regional which support his claims

   that he did communicate his medical history, that he was referred for further medical

   screening, and that he was prescribed medicine. A jury can reasonably infer from evidence that

   Kovari clearly communicated his conditions to staff at Northwest Regional that he would also

   have clearly communicated his medical needs to staff from Brevard. Kovari also introduces

   Brevard’s own documentation from his pickup which reflect that he was picked up with

   prescription medicine. Further, Kovari suggests that his morbid obesity and allegedly repeated


                                                  41
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 42 of 55 Pageid#: 5177




   complaints of pain and dizziness during the transport were sufficient to put defendants on

   notice of the serious risk to his wellbeing. Kovari’s medical records along with his testimony

   create a genuine dispute as to whether transport employees subjectively knew of his medical

   risks, or that the risks were so obvious that they should have known.

          After showing an underlying constitutional violation, Kovari must also show an

   unconstitutional custom or practice to prevail on a Monell claim. These “may be found in

   ‘persistent and widespread ... practices of ... officials [which,] [a]lthough not authorized by

   written law, [are] so permanent and well-settled as to [have] the force of law.’” Spell v.

   McDaniel, 824 F.2d 1380, 1386 (4th Cir. 1987) (quoting Monell, 436 U.S. at 691 (citations

   omitted)). A constitutional policy on the books does not insulate the entity from liability for

   unconstitutional customs or practices. Doe ex rel. Lopez v. Shenandoah Valley Juvenile Ctr.

   Comm'n, 355 F. Supp. 3d 454, 466 (W.D. Va. 2018). See also, Marriott v. Cty. of Montgomery,

   426 F. Supp. 2d 1, 9 (N.D.N.Y. 2006) (“Constitutional words cannot erase unconstitutional

   conduct”). In addition to proving the existence of unconstitutional policy or practice, Kovari

   must prove causation, by showing that policy is (1) fairly attributable to the municipality [or

   entity] as its ‘own,’ ... and is (2) the ‘moving force’ behind the particular constitutional

   violation.” Spell, 824 F.2d at 1387 (citations omitted). To establish attribution, a plaintiff can

   show either that “duration and frequency of the practices warrants a finding of either actual

   or constructive knowledge by the [body] that the practices have become customary among its

   employees,…[or that the entity's] policymaker has actual or constructive knowledge of such a

   course of customary practices among employees subject to the policymaker's delegated

   responsibility for oversight and supervision ....” Id. at 1387. An entity is liable if they have


                                                  42
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 43 of 55 Pageid#: 5178




   knowledge of the policy or custom, whether actual or constructive, and “their failure, as a

   matter of specific intent or deliberate indifference, thereafter to correct or stop the practices.”

   Id. at 1391. See also Wright v. Town of Glenarden, No. 95-2580, 1996 WL 350009, at *3 (4th

   Cir. June 26, 1996). Finally, “[a] sufficiently close causal link between such a known but

   uncorrected custom or usage and a specific violation is established if occurrence of the specific

   violation was made reasonably probable by permitted continuation of the custom.” Spell, 824

   F.2d at 1391.

          Brevard claims that Kovari alleges no evidence of an unconstitutional written policy

   and no more than a few isolated instances of unconstitutional conduct insufficiently pervasive

   to constitute a custom. ECF No. 177, at 22-23. For his part, Kovari states that he alleges

   unconstitutional written policies, customs, and training. ECF No. 193, at 30. Specifically,

   Kovari points to Brevard’s written Manual that permits the vehicle to drive for up to six days

   nonstop as long as the van is equipped with a sleeping berth for the drivers, but not the

   passengers, and that it permits overcrowded “cages” through high maximum occupant

   restrictions. He also identifies Brevard’s business model, charging per prisoner per mile, as an

   unconstitutional written policy encouraging circuitous routes to charge for as many passengers

   as possible, driving through the night to maximize mileage per day, and operating without pre-

   planned routes to allow for flexibility to pick up more passengers. To demonstrate

   unconstitutional custom, Kovari also presents sworn statements from Brevard employees as

   well as internal communications at the company that recall erratic driving, urination into water

   bottles, dismissed medical complaints from passengers, and express orders not to take




                                                   43
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 44 of 55 Pageid#: 5179




   passengers to the hospital. The evidence is sufficient to create a genuine factual dispute from

   which a jury might find that Brevard did maintain unconstitutional policies and customs.

          Finally, Kovari points to deficient training and omissions in rectifying problematic

   practices to support his Monell claim. “[W]hen [entities] are on actual or constructive notice

   that a particular omission in their training program causes [its] employees to violate citizens’

   constitutional rights, the [entity] may be deemed deliberately indifferent if [it] choose to retain

   that program.” Connick v. Thompson, 563 U.S. 51, 61 (2011). Kovari claims that Brevard’s

   training, or lack thereof, contributes to the constitutional injury he experienced because

   transport employees are not taught how to assess a passenger’s fitness to travel or how to

   respond to medical complaints during the course of multiday transports. He also claims that

   Brevard’s lack of policies addressing the substantial risk of physical harm from transports

   contributes to the Monell violation. He points to a litany of lawsuits against Brevard

   challenging injuries arising out of these conditions as putting the entity on notice, and that

   “long-standing failure to act in the face of the known conditions” constitutes deliberate

   indifference. Brown v. Mitchell, 327 F. Supp. 2d 615, 631 (E.D. Va. 2004); see also Washington

   v. McAuliffe, No. 7:16-cv-00476, 2018 WL 401903, at *8 (W.D. Va. Jan. 12, 2018) (explaining

   that liability attaches where there is “continued inaction in the face of documented widespread

   abuses” (citation omitted)).

          Whether Kovari raises sufficiently egregious and unjustifiable policies or practices

   contributing to unconstitutional conditions of confinement is a question for the jury. But the

   court finds factual disputes regarding the existence of unconstitutional polices and practices

   forecloses summary judgment at this stage. Brevard’s motion as to this claim is DENIED.


                                                   44
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 45 of 55 Pageid#: 5180




                             B. DEPRIVATON OF MEDICAL CARE

          Brevard also challenges Kovari’s deprivation of medical care claim, raising arguments

   substantially similar to those raised against the conditions of confinement claim. Namely,

   Brevard argues that Kovari is unable to establish a sufficiently serious medical need and cannot

   demonstrate Brevard’s deliberate indifference. ECF No. 177, at 25.

          A Fourteenth Amendment claim of deprivation of medical care requires a showing that

   the plaintiff had a serious medical need for treatment and that the defendant officials acted

   with deliberate indifference to that need—that they knew of the need, knew that it presented

   a serious risk of harm if not addressed, and failed to respond reasonably to the risk. Estelle v.

   Gamble, 429 U.S. 97, 104–05 (1976) (“deliberate indifference to serious medical needs of

   prisoners constitutes the unnecessary and wanton infliction of pain”); Sever v. CEO of

   Prisoner Transp. Servs., No. 7:10CV00406, 2010 WL 4824682, at *3 (W.D. Va. Nov. 22,

   2010), aff'd sub nom. Sever v. CEO of Prisoner Transp. Am., 421 F. App'x 302 (4th Cir. 2011).

   This requires that Kovari show an objectively serious condition, subjective awareness by

   defendants of the need and a failure to provide reasonable care in light of the circumstances.

   See Farmer v. Brennan, 511 U.S. 825, 837 (1994).

          Objectively, the medical condition must be serious. See Hudson v. McMillian, 503 U.S.

   1, 9 (1992) (there is no expectation that prisoners will be provided with unqualified access to

   health care). A serious medical need is “one that has been diagnosed by a physician as

   mandating treatment or one that is so obvious that even a lay person would easily recognize

   the necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). The

   court finds Kovari’s diagnoses of hypertension, prediabetes, morbid obesity, and


                                                  45
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 46 of 55 Pageid#: 5181




   cardiovascular disease by a medical professional to satisfy this element. Indeed, Kovari was

   prescribed two daily medications to control his hypertension, which, on his version of the

   facts, he was again provided by Northwest Regional during his time there, and the Houston

   physicians following his hospitalizations. Scinto, 841 F.3d at 228–29 (finding the underlying

   condition of insulin-dependent diabetes to be objectively serious when diagnosed by a

   professional and treated by daily medication). In demonstrating the severity of this deprivation,

   Kovari points to his hospitalization and the increase in his blood pressure following the

   transport. Id. (“[T]here are genuine disputes of material fact as to whether…this increase is

   itself a serious injury”). Kovari’s version of the facts indicates Brevard employees withheld

   medication he needed and was prescribed by a physician, which a jury could find constitutes

   serious harm. Id. The court finds this creates a factual dispute as to whether the underlying

   conditions are severe and whether his need for medical care was dire.

          As with the conditions of confinement claim, Brevard claims that Kovari is unable to

   show deliberate indifference to his medical needs. This subjective element first requires a

   showing that defendant recognized a substantial risk of harm. Parrish v. Cleveland, 372 F.3d

   294, 303 (4th Cir. 2004) (“[T]hey actually must have perceived the risk”) (citation omitted);

   Oladokun v. Maryland, No. CIV.A. DKC-14-463, 2014 WL 7014511, at *9 (D. Md. Dec. 10,

   2014) (citing Rich v. Bruce, 129 F.3d 336, 340 n. 2 (4th Cir.1997). The factual dispute central

   to this case concerns whether Brevard’s transport officers knew about Kovari’s medical

   conditions, the prescriptions he was required to take, and his increased pain and discomfort

   during the transport. As discussed above, the medical records from Northwest Regional as

   well as Brevard’s intake documentation are pieces of evidence that can show the transport


                                                  46
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 47 of 55 Pageid#: 5182




   drivers knew about Kovari’s prescriptions. The fact that Kovari thoroughly recounted his

   medical history to Northwest Regional staff, as evidenced by the booking form, supports his

   claim that he was equally forthcoming with Brevard’s staff. Further, his testimony as well as

   the statements of other passengers and some drivers on board the van indicate he complained

   regularly, which can either demonstrate constructive notice as to an underlying medical cause

   for complaint or actual notice as to pain warranting immediate medical care. A reasonable jury

   could infer from this evidence that the drivers had actual or constructive knowledge of

   Kovari’s medical needs.

          Then, under the deliberate indifference prong, Kovari must show Brevard recognized

   its response was inappropriate in light of that risk. This standard is more than “mere negligence

   or even civil recklessness.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014). “A health

   care provider may be deliberately indifferent when the treatment provided is so grossly

   incompetent, inadequate, or excessive as to shock the conscience or is intolerable to

   fundamental fairness.” Parker v. Quinones, No. 7:11-CV-00548, 2012 WL 4615057, at *2

   (W.D. Va. Oct. 2, 2012) (citing Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir.1990)). The parties

   at hand do not dispute that Brevard did not provide medication, did not offer medical care,

   and did not consult a medical professional at any point during the transport. Should a jury find

   Kovari’s evidence of a serious medical need and Brevard’s awareness of it compelling, then

   the denial of prescribed medication could constitute deliberate indifference. See Scinto, 841

   F.3d at 228–29 (finding the denial of insulin to a diabetic deliberate indifference).

          Finally, Brevard again argues that summary judgment is proper because, even if Kovari

   is able to show unconstitutional deprivation of medical care, he is unable to point to policies


                                                  47
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 48 of 55 Pageid#: 5183




   or customs fairly attributable to the private prison transport company that caused the violation.

   Here, Kovari posits that Brevard maintains de facto policies not to include a medical

   professional or medical equipment on the transport, to dismiss passenger complaints of pain

   as “ruses,” and to avoid taking passengers to hospitals at all costs. He also reasserts policies

   and customs discussed in the conditions of confinement claim as practices propagated in

   deliberate indifference of the risk they pose to passenger health, such as limited restroom

   breaks, multi-day legs of the journey without a night to sleep, inadequate hygiene, and

   insufficient provisions of food and water. Finally, and of particular import to this claim, Kovari

   presents evidence of Brevard’s agent training curriculum to support his allegations that the

   medical training is rudimentary at best. He argues that the deficient training is a policy that

   recklessly permits transport officers to intake passengers when they are unqualified to evaluate

   individual fitness for travel and untrained to respond to medical emergencies that arise along

   the way. Kovari argues that an entity which knows passengers may be in their custody for days

   in stressful conditions but does not plan and prepare for medical contingencies is deliberately

   indifferent to the risk of harm. Kovari also presents the expert testimony of a former employee

   of the U.S. Marshals Service whose testimony supports the proposition that reasonable

   transport standards require employees to be trained to respond to medical needs. A jury could

   find, based on the totality of evidence proffered, Brevard’s policies unconstitutional.

          In sum, Kovari’s constitutional claims are replete with factual disputes that defeat

   Brevard’s motion for summary judgment.

                                      IV.     TORT CLAIMS




                                                  48
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 49 of 55 Pageid#: 5184




          Brevard challenges each of Kovari’s tort claims as a matter of law. Regarding the claim

   of negligence and gross negligence, Brevard claims that Kovari fails to establish it was owed a

   duty by the private prison transport company. ECF No. 177, at 30-31. Further, Brevard claims

   Kovari cannot demonstrate compensable injury justifying an award of damages. Id. at 31. As

   to the intentional affliction of emotional harm claim, Brevard claims a separate cause of action

   for emotional damages based on the same set of facts giving rise to his claim for physical

   damages is inappropriate. Id. at 32-33. Further, it claims Kovari’s emotional damages are not

   cognizable under the law. Id. at 33-34.

                    A.     NEGLIGENCE AND GROSS NEGLIGENCE

          Central to both negligence and gross negligence is the existence of a duty of care owed

   by defendant to plaintiff. “The elements of an action in negligence are a legal duty on the part

   of the defendant, breach of that duty, and a showing that such breach was the proximate cause

   of injury, resulting in damage to the plaintiff.” Blue Ridge Service Corp. of Va. v. Saxon Shoes,

   Inc., 271 Va. 206, 218, 624 S.E.2d 55, 62 (2006) (citing Trimyer v. Norfolk Tallow Co., 192

   Va. 776, 780, 66 S.E.2d 441, 443 (1951)). To state a claim for gross negligence, Kovari must

   allege that the defendant engaged in conduct that exhibited “the utter disregard of prudence

   amounting to complete neglect of the safety of another.” Volpe v. City of Lexington, 281 Va.

   630, 639, 708 S.E.2d 824, 828 (2011); see also City of Lynchburg v. Brown, 270 Va. 166, 613

   S.E.2d 407, 410 (2005) (Gross negligence “is a heedless and palpable violation of

   legal duty respecting the rights of others. It is want of even scant care and amounts to the

   absence of slight diligence.”) (internal citation and quotation marks omitted). Absent some

   external legal or relationship-based requirement, individuals owe each other only “the degree


                                                  49
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 50 of 55 Pageid#: 5185




   of care an ordinarily prudent person would use in a similar situation to avoid injury to another.”

   Cowan v. Hospice Support Care, Inc., 268 Va. 482, 486, 603 S.E.2d 916, 918 (2004).

          Contrary to Brevard’s assertions, a prison transport entity does owe its charges a duty

   of care beyond ordinary care owed anyone. Virginia law regularly recognizes the special duty

   owed by one who exercises total dominion over another. See Quisenberry v. Huntington

   Ingalls Inc., 296 Va. 233, 247, 818 S.E.2d 805, 812 (2018) (discussing duty to use ordinary care

   and skill to avoid such injury when entrusted with care of another); Adams v. NaphCare, Inc.,

   244 F. Supp. 3d 546, 551 (E.D. Va 2017) (denying dismissal of negligence claim brought by a

   pretrial detainee, which the defendant sought based on a purported lack of duty of care, and

   finding that a prison administrator “owed a duty to [the detainee] to see that he was provided

   quality and appropriate medical care”); Reid v. Newton, No. 3:13-CV-572, 2014 WL 1493569,

   at *14 (E.D. Va. Apr. 14, 2014) (finding intake staff at facility owed special duty to detainee

   “who was under the care and control of the Jail and its employees”). Virginia extends the

   special duties owed a detainee to private entities as well. See, e.g., Dudley v. Offender Aid &

   Restoration, Inc. ., 241 Va. 270, 401 S.E.2d 878, 881 (Va.1991) (finding a half-way house could

   be liable for its negligence where it “undertook a responsibility for very close and continuous

   supervision of its inmates”); Fox v. Custis, 236 Va. 69, 372 S.E.2d 373 (1988). Brevard owed

   its passengers, including Kovari, a duty of care proportional to its exercise of dominion.

          Brevard provides no legal citations to support its argument that Kovari has not

   demonstrated a compensable injury, and the court finds no such grounds exist. Brevard

   contends that to establish injury, Kovari must present expert testimony as to damages, and

   that his expert, Dr. Susi Vassallo cannot establish causation for negligence. However, this is


                                                  50
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 51 of 55 Pageid#: 5186




   not an appropriate issue for the court to determine as a matter of law. Heckenlaible v. Virginia

   Peninsula Reg'l Jail Auth., 491 F. Supp. 2d 544, 555 (E.D. Va. 2007). “Negligence is ordinarily

   a jury issue.” Id. “Only when reasonable minds could not differ does the issue become one of

   law to be decided by a court.” Artrip v. E.E. Berry Equip. Co., 240 Va. 354, 357, 397 S.E.2d

   821, 823 (1990); see Atrium Unit Owners, 266 Va. at 294, 585 S.E.2d at 548 (explaining that

   proximate causation “is generally a question of fact to be resolved by a jury”). Kovari has met

   the bar to put the fact of injury and causation in dispute; at a minimum, he was hospitalized

   at the end of his transport. The extent to which this injury is compensable and attributable to

   defendant’s breach is in the province of the jury.

            B.      INTENTIONAL INFLICTION OF EMOTIONAL HARM

          Brevard argues that intentional infliction of emotional harm is an inappropriate claim

   to bring in this case because to do so would conflate Kovari’s physical damages with emotional

   damages. ECF No. 177, at 32. Under Virginia law, the general rule in tort cases is “that, absent

   proof of physical injury or wanton or willful conduct, there can be no recovery of damages

   for mental anguish, emotional distress, or humiliation.” Sea–Land Serv., Inc. v. O'Neal, 224

   Va. 343, 354, 297 S.E.2d 647, 653 (1982). However, in cases involving intentional torts,

   recovery of damages for emotional suffering, such as humiliation and embarrassment, is

   permissible. Id. Virginia law in no way restricts the applicability of intentional infliction of

   emotional harm to nontactile conduct, nor does it proscribe allegations of emotional harm for

   conduct giving rise to allegations for physical harm. Morrison v. Jordan, No. CIV.A 7:08-CV-

   00643, 2009 WL 4363922, at *7 (W.D. Va. Dec. 1, 2009) (considering an intentional infliction




                                                 51
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 52 of 55 Pageid#: 5187




   of emotional harm claim in conjunction with an excessive force claim, both arising out of a

   physical altercation between a detainee and correctional officers).

          Brevard correctly states that actions for intentional infliction of emotional distress are

   not favored in Virginia. Harris v. Kreutzer, 271 Va. 188, 204, 624 S.E.2d 24, 33 (2006). The

   Supreme Court of Virginia established that a plaintiff cannot recover on an intentional

   infliction of emotional distress claim unless he can show by clear and convincing evidence that

   “1) the wrongdoer's conduct was intentional or reckless; 2) the conduct was outrageous or

   intolerable; 3) there was a causal connection between the wrongdoer's conduct and the

   resulting emotional distress; and 4) the resulting emotional distress was severe.” Supervalu,

   Inc. v. Johnson, 276 Va. 356, 370, 666 S.E.2d 335, 343 (2008) (citing Almy v. Grisham, 273

   Va. 68, 77, 639 S.E.2d 182, 186 (2007); Womack v. Eldridge, 215 Va. 338, 342, 210 S.E.2d

   145, 148 (1974)). Liability “arises only when the emotional distress is extreme, and only where

   the distress inflicted is so severe that no reasonable person could be expected to endure it.”

   Russo v. White, 241 Va. 23, 27, 400 S.E.2d 160, 163 (1991).

          The court finds that Kovari does not create a factual dispute about severe emotional

   harm sufficient to survive a summary judgment motion. That Kovari suffered during the

   transport and perhaps continues to experience anxiety may be. However, he does not present

   any evidence to support his averments of difficulty sleeping, extreme anxiety, and persisting

   emotional trauma beyond his own testimony. In Russo, the court found plaintiff’s complaints

   that “she was nervous, could not sleep, experienced stress and ‘its physical symptoms,’

   withdrew from activities, and was unable to concentrate at work” to be insufficiently severe.

   Russo, 241 Va. at 28. “There is no claim, for example, that she had any objective physical


                                                  52
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 53 of 55 Pageid#: 5188




   injury caused by the stress, that she sought medical attention, that she was confined at home

   or in a hospital, or that she lost income.” Kovari has not provided evidence corroborating

   emotional harm, beyond his conclusory testimony, and indeed has not sought medical help

   for his alleged mental health issues. Kovari distinguishes Russo as involving nontactile

   conduct, thereby imposing a higher bar. However, Morrison involved tactile conduct resulting

   in “a laceration, concussion, momentary unconsciousness, and, most notably, cracked ribs,”

   yet the court dismissed Morrison’s claims of intentional infliction of emotional stress, finding

   he did not sufficiently allege emotional harm. Morrison v. Jordan, No. CIV.A 7:08-CV-00643,

   2009 WL 4363922, at *5 (W.D. Va. Dec. 1, 2009). The bar at summary judgment is higher

   than the one at motion to dismiss, and Kovari fails to carry his burden of demonstrating severe

   emotional harm with clear and convincing evidence.

          Accordingly, the court grants Brevard’s motion for summary judgment as to Kovari’s

   intentional infliction of emotional harm claim.

                              V.      DECLARATORY JUDGMENT

          Brevard asserts that it is entitled to summary judgment on the issue of declaratory relief

   because Kovari has been released from defendants’ custody and the issue is therefore moot.

   ECF No. 177, at 35. Kovari does not contest this and indeed confirmed he will not seek

   declaratory relief if he prevails in this case. ECF No. 193, at 40. “To be justiciable under Article

   III of the Constitution, the conflict between the litigants must present a ‘case or controversy’

   both at the time the lawsuit is filed and at the time it is decided. If intervening factual ... events

   effectively dispel the case or controversy during pendency of the suit, the federal courts are

   powerless to decide the questions presented.” Ross v. Reed, 719 F.2d 689, 694 (4th Cir.1983).


                                                    53
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 54 of 55 Pageid#: 5189




   When an inmate is dismissed from a prison system, “there is no longer a ‘substantial

   controversy’ between parties having adverse legal interests, of sufficient immediacy and reality

   to warrant the issuance of [injunctive or] declaratory relief.” See Inmates v. Owens, 561 F.2d

   560, 562 (4th Cir.1977) (citing Golden v. Zwickler, 394 U.S. 103, 108 (1969)); see also Ross,

   719 F.2d at 694. All charges were dropped against Kovari, which “rendered moot [his] claims

   for injunctive and declaratory relief, since he is unlikely to return to [the prison].” Williams v.

   Griffin, 952 F.2d 820, 823 (4th Cir.1991); Magee v. Waters, 810 F.2d 451, 452 (4th Cir.1987).

   Kovari’s case is not mooted in its entirety, because he seeks monetary compensation. Williams,

   952 F.2d at 823.

          Accordingly, the court GRANTS Brevard summary judgment on the issue of

   declaratory and injunctive relief.

                                                    VI.

          For the foregoing reasons, the court DENIES Brevard’s motions for summary

   judgment as to all constitutional claims, finding genuine disputes of material facts for the jury

   to resolve. The court DENIES Brevard’s motions for summary judgment on the state law

   claims of negligence and gross negligence, but GRANTS summary judgment in favor of

   Brevard on the intentional infliction of emotional damages claim, finding insufficient evidence

   of severe emotional harm. Given that Kovari is no longer in federal, state, local, or private

   prison custody, the court finds no active case or controversy and GRANTS Brevard’s motion

   for summary judgment as to declaratory relief.

          Additionally, the court DENIES Brevard’s motion to preclude the testimony of Dr.

   Vassallo. The court GRANTS in part and DENIES in part Brevard’s motion to exclude the


                                                   54
Case 5:18-cv-00070-MFU-JCH Document 234 Filed 05/20/20 Page 55 of 55 Pageid#: 5190




   testimony of Eric L. Clark and Kovari’s motion to exclude the testimony of Charles

   Hildebrand.

         An appropriate Order will be entered.

                                            Entered: May 18, 2020
                                                               Digitally signed by Michael F. Urbanski
                                                               DN: cn=Michael F. Urbanski, o=Western District
                                                               of Virginia, ou=United States District Court,
                                                               email=mikeu@vawd.uscourts.gov, c=US
                                                               Date: 2020.05.18 18:39:11 -04'00'



                                            Michael F. Urbanski
                                            Chief United States District Judge




                                                 55
